Title: From Thomas Jefferson to William O. Callis, 8 May 1795
From: Jefferson, Thomas
To: Callis, William O.



Dear Sir
Monticello May 8. 95.

The acquaintance which I had the pleasure of having with you formerly, would scarcely, after such a length of time, justify the trouble I am about to give you. I must therefore rely for it on the circumstances of the case, and your own goodness. Mr. Marks, on his intermarriage with my sister, received among other slaves, a woman of the name of Nance, a weaver by trade. She was then 24. years of age, had a son 5. years old and a daughter 2. or 3. The woman and her two children were delivered to him in 1785 at £95. He is now disposed to sell the woman, of which my sister has given me notice, knowing that, on resuming the business of domestic manufacture, I am in want of a weaver. She is now 34. years of age, and I believe has ceased to breed. Being too far distant from Mr. Marks to treat on this subject myself, and knowing nobody in his neighborhood, I have presumed to sollicit you to negociate the matter for me and to purchase her at whatever price you shall think her really worth. As the information has come to me after I had disposed of my last year’s crop, and like other farmers I draw my resources from the earth, I could not engage any paiment but from the proceeds of the present year, say by a year after purchase, which of course will be considered in the price. If you will be so good as to take this trouble for me, and can agree for the woman, I bind myself to whatever you shall agree to, and will give my bond accordingly. She wishes me to buy her children. But I would not purchase the boy; […] as to her youngest child, if she insists on it, and my sister desires it, I would take it. Pardon the liberty which my distant location has obliged me to take with you and accept assurances of the esteem with which I am Dear Sir Your most obedt. servt

Th: Jefferson

